                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
TAW                                                271 Cadman Plaza East
F. #2018R01279                                     Brooklyn, New York 11201



                                                   July 11, 2019

By ECF
The Honorable Carol B. Amon
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:    United States v. Ron Pruitt
                      Criminal Docket No. 18-547 (CBA).

Dear Judge Amon:

               The government respectfully submits this letter in advance of the defendant
Ron Pruitt’s sentencing, which is scheduled for July 18, 2019. For the reasons set forth
below, the government respectfully requests that the Court impose a sentence within the
applicable United States Sentencing Guidelines (“Guidelines”) range of 6 to 12 months’
imprisonment.

I.     Facts

               The facts of the case are set forth in detail in the Presentence Report dated
May 21, 2019. In sum, between June 2012 and March 2018, the defendant, together with a
co-conspirator, Orlando Jemmott, engaged in a fraudulent scheme in which Jemmott, an
employee of Kings County Hospital, stole the protected health information of patients and
provided this information to the defendant. The defendant then sold this information to
others.

                On February 26, 2019, the defendant pleaded guilty before the Court to Count
One of the above-referenced indictment, charging him with conspiracy to commit fraud and
related activity in connection with means of identification, the United States, in violation of
Title 18, United States Code, Sections 1028(f), 1028(b)(1)(D), 1028(c)(3)(A).
II.    Guidelines Calculation

              The Guidelines calculation is as follows:

              Base Offense Level (§ 2B1.1))                                   6

              Plus: Loss amount over $15,000 (§ 2B1.1(b)(1)(C))              +4

              Plus: Involved 10 or more victims (§ 2B1.1(b)(2)(A))           +2

              Less: Acceptance of Responsibility (§ 3E1.1(a))                -2

              Total:                                                         10

               Accordingly, based upon a total offense level of 10 and Criminal History
Category I, the applicable Guidelines range for the defendant is 6 to 12 months’
imprisonment.

III.   The Appropriate Sentence

                The government respectfully requests that the Court impose a sentence that is
sufficient, but not greater than necessary to achieve the goals of sentencing. See 18 U.S.C.
§ 3553(a). In this case, that is a sentence within the applicable Guidelines range of 6 to 12
months’ imprisonment. Notably, the defendant’s acceptance of responsibility is already
accounted for in the Guidelines calculation. While the defendant contends that he was
“completely open and truthful as to his role in this offense,” the government disagrees. For
example, the defendant initially misled the government regarding the nature of his
relationship with one of the individuals to whom he provided stolen information.

               A Guidelines sentence would reflect the seriousness of the defendant’s
conduct – paying someone to steal the protected health information of thousands of hospital
patients – and provide adequate deterrence to others contemplating similar acts. See 18
U.S.C. § 3553(a)(1), (a)(2)(A) and (a)(2)(B).




                                              2
IV.    Conclusion

              For the foregoing reasons, the government respectfully requests that the Court
impose a sentence within the Guidelines range of 6 to 12 months’ imprisonment.


                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                          By:      /s/ Temidayo Aganga-Williams
                                                  Temidayo Aganga-Williams
                                                  Assistant U.S. Attorney
                                                  (718) 254-6183

cc:    Kenneth A. Paul, Esq. (counsel to defendant) (by ECF)
       U.S. Probation (by E-mail)
       Clerk of Court (CBA) (by ECF)




                                             3
